Name: Commission Regulation (EC) No 691/96 of 16 April 1996 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: wood industry;  chemistry;  tariff policy;  energy policy
 Date Published: nan

 18.4.1996 EN Official Journal of the European Communities L 97/13 COMMISSION REGULATION (EC) No 691/96 of 16 April 1996 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 586/96 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the abovementioned Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is accepted that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the abovementioned table. Article 2 Binding tariff information issued by the customs authorities of Member States which does not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1996. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 84, 3. 4. 1996, p. 18. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Preparation, with a basis of amylaceous substances, obtained by etherification of a wheat flour and with a starch content of aproximately 61 % by weight as determined by the method given in Annex II to Commission Regulation (EEC) No 4154/87 (OJ No L 392 of 31. 12. 1987, p. 19). This is a preparation of the kind generally used in the paper industry. 3809 10 30 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, and by the wording of CN codes 3809, 3809 10 and 3809 10 30. See, also, the HS Explanatory Notes to heading 38.09, Par (A) (1), first sub-paragraph. 2. Mixture of carboxylic acids containing by weight about 79 % of azelaic acid, 20 % of other dibasic acids and 1 % of monobasic acids. 3824 90 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, and by the wording of CN codes 3824, 3824 90 and 3824 90 90. The product is considered to be insufficiently pure to be classified in Chapter 29. 3. Mixture of methyl esters of the fatty acids from rape-seed oil, with the following approximate distribution of fatty acids: % by weight C 16:0 4,8 C 18:0 1,6 C 18:1 60,6 C 18:2 20,9 C 18:3 8,7 This mixture is used, in particular, as a bio-fuel. 3824 90 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, and by the wording of CN codes 3824, 3824 90 and 3824 90 90.